Exhibit 10.7

 

PROMISSORY NOTE

 

$1,966,000.00

 

December 18, 2009

 

 

Baton Rouge, Louisiana

 

FOR VALUE RECEIVED, JAMES CONSTRUCTION GROUP, L.L.C., a Florida limited
liability company (“Issuer”), promises to pay to the order of each of the
individuals set forth on Exhibit A hereto (each a, “Holder” and collectively,
the “Holders”), the specific principal amounts next to each such Holder’s name
as set forth on Exhibit A hereto with an aggregate principal sum of One Million
Nine Hundred Sixty-Six Thousand and No/100 Dollars ($1,966,000.00).

 


THIS NOTE IS ISSUED PURSUANT TO THE MEMBERSHIP INTEREST PURCHASE AGREEMENT DATED
AS OF NOVEMBER 18, 2009 (AS AMENDED, MODIFIED OR SUPPLEMENTED, THE “PURCHASE
AGREEMENT”) BY AND AMONG ISSUER, THE HOLDERS, PRIMORIS SERVICES CORPORATION AND
MICHAEL D. KILLGORE, AS SELLERS’ REPRESENTATIVE.

 

All principal under this note shall be paid in full prior to January 15, 2010.

 

Issuer shall have no right to set off against payments due under this note.

 

Each Holder constituted and appointed Michael D. Killgore as Sellers’
Representative pursuant to the terms and provisions of Section 9.19 of the
Purchase Agreement.

 


NEITHER THIS NOTE NOR ANY OF THE RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER MAY
BE ASSIGNED, BY OPERATION OF LAW OR OTHERWISE, IN WHOLE OR IN PART, BY ISSUER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE SELLERS’ REPRESENTATIVE AND ANY SUCH
ASSIGNMENT WITHOUT SUCH WRITTEN CONSENT SHALL BE VOID.

 

Payment shall be made in lawful tender of the United States.

 


ISSUER AGREES TO PAY ALL COSTS AND EXPENSES OF COLLECTION INCURRED BY THE
HOLDERS IN CONNECTION WITH ENFORCEMENT OF THIS NOTE WHETHER INCURRED PRIOR TO OR
AFTER AN ACTION IS INSTITUTED BY HOLDERS. IF ACTION IS INSTITUTED TO COLLECT
THIS NOTE, THE NON-PREVAILING PARTY PROMISES TO PAY ALL COSTS AND EXPENSES,
INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES, EXPERT FEES AND ALL
OTHER COSTS, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH ACTION.
SUCH EXPENSES, COSTS AND FEES INCLUDE BUT ARE NOT LIMITED TO THOSE WHICH MAY BE
INCURRED IN CONNECTION WITH ALL APPEARANCES AND OTHER ACTIVITY IN BANKRUPTCY OR
INSOLVENCY PROCEEDINGS INVOLVING THE ISSUER OR THE ENFORCEMENT OF THE NOTE, THE
DEFENSE OF ANY CLAIMS OR CAUSES OF ACTION AGAINST THE HOLDERS, AND IN THE
NEGOTIATION OR SETTLEMENT BY THE HOLDERS OF ANY MODIFICATION OR COMPROMISE, OR
REQUEST FOR SAME, REGARDING THE PERFORMANCE BY ISSUER OF ANY OF ITS OBLIGATIONS
HEREUNDER, ALL WITHOUT REGARD TO ANY STATUTORY, JUDICIAL, ADMINISTRATIVE OR
OTHER SCHEDULE FOR REIMBURSEMENT OR PAYMENT OF LEGAL FEES.  ISSUER HEREBY WAIVES
NOTICE OF DEFAULT, PRESENTMENT OR DEMAND FOR PAYMENT, PROTEST OR NOTICE OF
NONPAYMENT OR DISHONOR AND ALL OTHER NOTICES OR DEMANDS RELATIVE TO THIS
INSTRUMENT.

 

--------------------------------------------------------------------------------


 


THIS NOTE AND ALL ACTIONS ARISING OUT OF OR IN CONNECTION WITH THIS NOTE SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS OF THE STATE OF
DELAWARE, OR OF ANY OTHER STATE. VENUE FOR ALL PROCEEDINGS SHALL BE IN HARRIS
COUNTY, TEXAS.  EACH OF THE PARTIES SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
FEDERAL COURT SITTING IN THE STATE OF TEXAS, COUNTY OF HARRIS, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE AND AGREES THAT ALL CLAIMS IN
RESPECT OF THE ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT.  EACH PARTY ALSO AGREES NOT TO BRING ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS NOTE IN ANY OTHER COURT.  EACH OF THE PARTIES WAIVES ANY
DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING SO
BROUGHT AND WAIVES ANY BOND, SURETY, OR OTHER SECURITY THAT MIGHT BE REQUIRED OF
THE OTHER PARTY WITH RESPECT THERETO.  EITHER PARTY MAY MAKE SERVICE ON THE
OTHER PARTY BY SENDING OR DELIVERING A COPY OF THE PROCESS TO THE PARTY TO BE
SERVED AT THE ADDRESS AND IN THE MANNER PROVIDED FOR THE GIVING OF NOTICES IN
THE PURCHASE AGREEMENT.  NOTHING IN THIS PARAGRAPH, HOWEVER, SHALL AFFECT THE
RIGHT OF EITHER PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR AT EQUITY.  EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR
PROCEEDING SO BROUGHT SHALL BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW OR AT EQUITY.

 


NO FAILURE OR DELAY ON THE PART OF THE HOLDERS IN THE EXERCISE OF ANY POWER,
RIGHT OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE OF ANY SUCH POWER, RIGHT OR PRIVILEGE PRECLUDE OTHER
OR FURTHER EXERCISE THEREOF OR OF ANY OTHER RIGHT, POWER OR PRIVILEGES. ALL
RIGHTS AND REMEDIES EXISTING HEREUNDER ARE CUMULATIVE TO, AND NOT EXCLUSIVE OF,
ANY RIGHTS OR REMEDIES OTHERWISE AVAILABLE.

 

[Remainder of page intentionally blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Issuer has caused this note to be issued as of the date
first written above.

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.,

 

a limited liability company

 

 

 

 

 

/s/ Michael D. Killgore

 

Michael D. Killgore, Manager

 

 

EXHIBITS:

 

A             List of Holders and Principal Amounts

 

 

[Signature page to Distribution Promissory Note]

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

HOLDERS AND PRINCIPAL AMOUNTS

 

 

 

Note Allocation(1)

 

Family Members

 

 

 

Dominic Iafrate

 

$

235,920.00

 

Angelo Iafrate

 

$

235,920.00

 

Trust for Stephen M. Iafrate

 

$

196,600.00

 

Trust for Dominic A. Iafrate

 

$

196,600.00

 

Trust for Jaclyn Iafrate

 

$

137,620.00

 

Trust for Danielle M. Iafrate

 

$

137,620.00

 

Trust for Anthony C. Iafrate

 

$

137,620.00

 

 

 

 

 

Management Members

 

 

 

Mike Killgore

 

$

131,066.67

 

Donald Bonaventure

 

$

131,066.66

 

Danny Hester

 

$

131,066.67

 

Rodney James

 

$

58,980.00

 

Charles Poole

 

$

58,980.00

 

Bruce Hix

 

$

49,150.00

 

Conrad Bourg

 

$

39,320.00

 

Tommy Lasseigne

 

$

29,490.00

 

Kan Janke

 

$

29,490.00

 

Thomas Love Jr

 

$

29,490.00

 

 

 

 

 

Total Note

 

$

1,966,000.00

 

 

--------------------------------------------------------------------------------